Exhibit 10.43

LICENSE AGREEMENT

This License Agreement (this “Agreement”) made this 18th day of November, 1996,
by and between STS Biopolymers, Inc. (“STS”), a New York corporation with its
principal place of business at 336 Summit Point Drive Henrietta, New York, and
Micro Therapeutics, Inc. (“MTI”), a Delaware corporation with its principal
place of business at 1062-F Calle Negocio, San Clemente, California.

RECITALS:

A.                                   STS owns certain PATENTS, PROPRIETARY
INFORMATION and TRADEMARKS relating to formulation, production and manufacture
of coatings for medical devices.

B.                                        MTI wishes to acquire a license to
such PATENTS and TECHNICAL INFORMATION as they relate to COATED PRODUCTS.

NOW, THEREFORE, in consideration of the terms, conditions and covenants set
forth herein, the parties agree as follows:

1.0                                 Definitions:

For purposes of this Agreement, the following definitions shall apply:

1.1                                 LICENSED PATENTS means United States Patent
Application to be filed by STS during calendar year 1996 for lubricious hydrogel
coating layers incorporating polymers other than cellulose esters and United
States Patents which issue therefrom, their foreign counterparts, and any
division, continuation, continuation-in-part, reissue, or extension thereof.

1.2                                 PROPRIETARY INFORMATION means unpublished
research and development information, market and business information,
unpatented inventions, know-how, trade secrets, manufacturing information,
formulations, and technical data in the possession of STS at the effective date
of this Agreement and thereafter which is needed to produce LICENSED PRODUCTS

1.3                                 LICENSED MARKS means the marks STS and
coating identifying marks created by STS as used in connection with marketing,
promotion, and labeling of LICENSED PRODUCTS and related services, including
marks which are registered in any country and marks acquired by usage and common
law rights.

1.4                                   COATING means STS’ lubricious hydrophilic
coatings based upon the LICENSED PATENTS.


--------------------------------------------------------------------------------


1.5                                   COATED PRODUCTS means any device used in
vasculature access procedures manufactured by or for MTI incorporating the
application of COATING on any part or component of each such device.

1.6                                 NET SALES means the total of gross receipts,
from the sale of COATED PRODUCTS by MTI and any RELATED COMPANY in any
arm’s-length transactions to unrelated third party distributors, retailers, or
end-users, less discounts allowed to distributors, discounts allowed dealers,
refunds, replacements or credits allowed to purchasers for return of COATED
PRODUCT or as reimbursement for damaged COATED PRODUCT, freight, postage,
insurance and other shipping charges, sales and use taxes, customs duties and
any other governmental charges imposed on the production, importation, use or
sale of COATED PRODUCTS except income taxes. Should MTI sell COATED PRODUCTS in
combination with other products, then the NET SALES shall be based on the
average price charged during the applicable quarter by MTI for the COATED
PRODUCTS when separately invoiced or priced. In the event that the COATED
PRODUCTS have not been sold or invoiced during the applicable quarter, the price
for that quarter shall be the same as the price at which COATED PRODUCT was sold
in the most. recent quarter prior thereto: If the COATED PRODUCTS have not been
separately invoiced or sold for two (2) quarters prior to the applicable
quarter, the NET SALES shall be computed by the ratio that MTI’S cost of
manufacturing the COATED PRODUCTS bears to its cost of manufacturing the
combination of products which the COATED PRODUCT is a part, multiplied by the
NET SALES of such product.

1.7                                 RELATED COMPANY means any parent, subsidiary
or affiliate company of MTI or any subsidiary of any parent or subsidiary of MTI
and any company controlled or owned in part or whole by MTI and/or any of its
officers, directors or shareholders.

1.8                                 TERRITORY means worldwide.

1.9                                 CONFIDENTIAL INFORMATION means unpublished
research and development information, market and business information,
unpatented inventions, know-how, trade secrets, manufacturing information,
formulations, and technical data relating to developments and improvements to
the COATINGS conceived and/or reduced to practice after the effective date of
this Agreement.

2.0                                 Grant

2.1                                 STS hereby grants to MTI a non-exclusive
license under the LICENSED PATENTS to the COATING in order for MTI to make, have
made, import, offer for sale, sell and use COATED PRODUCTS in the TERRITORY.

2


--------------------------------------------------------------------------------


2.2                                 STS hereby grants to MTI a non-exclusive
license to use the PROPRIETARY INFORMATION in connection with making, having
made, importing, offering for sale, selling and using COATED PRODUCTS in the
TERRITORY.

2.3                                 STS hereby grants to MTI the right to use
the LICENSED MARKS in connection with COATED PRODUCTS. MTI agrees to display
prominently the legend “Coated with ULTRA SLIP­COAT™” on all COATED PRODUCTS
packaging. MTI has not registered and agrees not to register LICENSED MARKS in
any country except with the written permission of STS. MTI shall mark COATED
PRODUCT or its packaging with the patent numbers as required by law or as
requested by STS and shall identify ULTRA SLIP-COAT™ as a trademark of STS.

3.0                                 Royalties

3.1                                  As consideration for this grant of rights,
MTI shall pay to STS, upon acceptance of COATING by MTI for production of COATED
PRODUCT but no later than July 1, 1997, a non­refundable initial payment of
$15,000.

3.2                                  In addition to the initial payment provided
in Paragraph 3.1 above, MTI agrees to pay to STS a royalty of four percent (4%)
of NET SALES. Such royalty shall be paid in U.S. Dollars within forty-five (45)
days after the end of each calendar quarter and shall be payable on NET SALES
during said calendar quarter. Conversion to U.S. Dollars shall be at the rate
published in the Wall Street Journal on the last day of said calendar quarter.

3.3                                  The obligation to pay royalties to STS
under this Article is imposed only once with respect to any single unit of
COATED PRODUCT.

3.4                                  Overdue payment to STS shall accrue
interest, which MTI shall pay monthly to STS, at three percent (3%) above the
prime rate posted by Chase Manhattan Bank, New York, NY, USA. Overdue payments
shall be considered a material breach of this Agreement without regard to
interest due or paid.

3.5                                  The payment of royalties as set forth in
this Article is in addition to the purchase price of the COATING and of coating
services which are to be separately established between STS and MTI.

4.0                                 Accounting and Audit. Within forty-five (45)
days after the close of each calendar quarter ending on the last day of March,
June, September and December of each year, MTI shall render to STS a written
accounting with respect to all royalty payments due hereunder. Such report shall
indicate for each such quarter the amount of NET SALES, if any, of COATED
PRODUCTS sold by MTI by type and

3


--------------------------------------------------------------------------------


quantity of each product sold within each country of sale. MTI shall keep
accurate records in sufficient detail to enable the aforesaid payments to be
determined. At STS’s request and expense, MTI shall permit an independent
certified public accountant acceptable to MTI to have access during regular
business hours and upon reasonable notice to MTI to such of the records of MTI
as may be necessary to verify the accuracy of the reports required under this
Agreement.

5.0                             Improvements. During the term of this Agreement,
STS and MTI may, at their option, disclose to the other party any development or
improvement relating to the COATINGS conceived and/or reduced to practice by the
disclosing party. The grant of rights by STS or MTI to the other party under
such developments and improvements shall be subject to a separate agreement then
to be negotiated. STS and MTI agree to treat any such disclosure as CONFIDENTIAL
INFORMATION subject to Paragraph 6.0 below.

6.0                             Confidentiality

6.1                                      MTI agrees to treat as confidential any
and all PROPRIETARY INFORMATION obtained from STS and MTI and STS agree to treat
as confidential any and all CONFIDENTIAL INFORMATION obtained from the other
party and to that end further agree:

(a)                                       not to disclose, disseminate, discuss
or reveal to anyone any of the PROPRIETARY INFORMATION or CONFIDENTIAL
INFORMATION, or any portion thereof, and not to directly or indirectly use the
PROPRIETARY INFORMATION or CONFIDENTIAL INFORMATION or any portion thereof
except in accordance with this Agreement;

(b)                                      to safeguard the PROPRIETARY
INFORMATION or CONFIDENTIAL INFORMATION obtained under this Agreement in a
manner no less strict than receiving party treats its own confidential
information, and in any event to maintain all documentation, specimens,
drawings, specifications, formulas, technical manuals, fixtures, sample units,
testing procedures, and the like, regarding the PROPRIETARY INFORMATION and
CONFIDENTIAL INFORMATION in a manner not accessible by unauthorized persons, and
to take all reasonable precautions, including the establishment of appropriate
procedures and discipline, to safeguard the confidentiality of the information
disclosed by the disclosing party; and

(c)                                       to use best efforts to ensure that the
PROPRIETARY INFORMATION and CONFIDENTIAL INFORMATION is disclosed only to
receiving party’s officers, employees, and agents who have a need to know the
PROPRIETARY INFORMATION or CONFIDENTIAL INFORMATION and to require such
officers, employees, and agents to whom the PROPRIETARY

4


--------------------------------------------------------------------------------


INFORMATION or CONFIDENTIAL INFORMATION is disclosed to be bound by like
obligations of confidentiality and non-use.

6.2                                      Upon the termination of this Agreement,
the receiving party shall return to the disclosing party, within two (2) months
of termination, any and all PROPRIETARY INFORMATION and CONFIDENTIAL
INFORMATION, including documents, specimens, data, drawings, formulas,
specifications, technical manuals, samples, and the like provided to receiving
party by disclosing party, or receiving party shall affirm in writing by an
officer thereof the destruction of all records which include or disclose
PROPRIETARY INFORMATION or CONFIDENTIAL INFORMATION disclosed to receiving party
by disclosing party under this Agreement.

6.3                                      The obligations of this Agreement shall
not apply to any information disclosed by disclosing party to receiving party
which:

(a)                                  is publicly known at the time of disclosure
or becomes publicly known at any time other than through disclosure by receiving
party.

(b)                                 receiving party can demonstrate is already
in its possession from sources other than disclosing party, as evidenced by
written records, provided that, within twenty (20) days of the receipt by
receiving party of PROPRIETARY INFORMATION or CONFIDENTIAL INFORMATION under
this Agreement, receiving party notifies disclosing party in writing of the
existence and nature of such information from other sources and furnishes copies
of any documents relied upon; or

(c)                                  is disclosed to receiving party by a third
party not under an obligation to maintain the PROPRIETARY INFORMATION or
CONFIDENTIAL INFORMATION in confidence.

If any part of the PROPRIETARY INFORMATION or CONFIDENTIAL INFORMATION disclosed
should ever meet any of the criteria established in the above subparagraphs, the
receiving party shall still be obliged to maintain in confidence any other part
of the PROPRIETARY INFORMATION and CONFIDENTIAL INFORMATION which does not meet
said criteria.

7.0                              Technical assistance. Promptly following the
execution of this Agreement and on a continuing basis during the term of this
Agreement, STS shall furnish to MTI, at MTl’s request, the services of STS
employees having knowledge of the LICENSED PATENTS and PROPRIETARY INFORMATION
necessary for the performance of this Agreement; provided that MTI shall (a)
reimburse STS for the reasonable travel and living expenses incurred by such
technical personnel for travel requested by MTI hereunder, and (b) pay STS an
hourly charge of $90 per hour for such services.

5


--------------------------------------------------------------------------------


8.0                              Warranty. STS warrants that it is the owner of
all right, title and interest in and to the LICENSED PATENTS and has the
unrestricted power and authority to grant the licenses and give access to the
PROPRIETARY INFORMATION as provided herein. STS represents that as of the date
of this Agreement it has no knowledge of any pending or threatened litigation
against STS which might impair the rights licensed hereunder, nor does it have
knowledge of any dominant patents or patent rights which might reasonably be
infringed by MTI’s manufacture, use and sale of the COATED PRODUCTS.

9.0                              Effective Date and Term.

9.1                                  This Agreement will become effective on the
day and year first written above and shall continue until the expiration or
invalidation by a competent authority of all patents covered under LICENSED
PATENTS.

9.2                                  If either party hereto shall commit any
breach of any material provision of this Agreement, and shall not, within thirty
(30) days’ written notice of such breach by the other party, correct such
breach, then such other party may, by written notice to the breaching party,
immediately terminate this Agreement. The right of either party to take such
action shall not be affected in any way by its failure to take any action with
respect to any previous breach.

9.3                                  STS shall have the right to terminate this
Agreement in the event of the filing of a voluntary or involuntary petition of
bankruptcy or insolvency of MTI.

9.4                                  STS shall have the option to terminate this
Agreement if, during the first three (3) years of the term of this Agreement,
the quarterly royalty paid by MTI is less than two thousand five hundred U.S.
dollars ($2,500.00 U.S.) in any calendar quarter or if, during the remaining
term of this Agreement, the quarterly royalty paid by MTI is less than five
thousand U.S. dollars ($5,000.00 US) in any calendar quarter. If STS exercises
this termination option, it shall provide MTI ninety (90) days notice prior to
cancellation and shall complete all unfilled, prepaid orders for Coatings
received from MTI prior to the end of the ninety (90) day notification period.
MTl’s obligation to pay royalty on NET SALES shall continue as long as MTI sells
COATED PRODUCTS.

9.5                                  If either party should exercise its right
to terminate this Agreement under the provisions of Sections 9.2, 9.3 or 9.4
above, then MTl’s rights and licenses under Section 2.0 hereof shall immediately
terminate, including its right to make further use of the PROPRIETARY
INFORMATION acquired from STS under this Agreement. However, MTl’s obligation to
hold PROPRIETARY INFORMATION in confidence pursuant to Section 6.0 of this
Agreement shall remain in effect for five (5) years following termination.

6


--------------------------------------------------------------------------------


9.6                                  Termination of this Agreement shall not
relieve either party of obligations incurred prior to termination.

10.0                           Infringement:

10.1                           In the event that STS shall fail, within thirty
(30) days of notice by MTI of any material infringement, direct or contributory,
by a third party of rights granted to MTI in Section 2.0 hereunder, to institute
legal action to end such infringement, MTI shall have the right, at that time,
and at its option, to initiate and prosecute such action, in its own or STS’s
name, but at MTI’s sole cost and expense; provided, however, that STS shall
cooperate fully with MTI in the initiation and prosecution of such action.  At
the termination of such action, MTI may deduct from the royalties due to STS its
costs and expenses, including its attorney’s fees, of prosecuting such action. 
Any recovery, by way of judgment damages or of a possible license, shall be
divided equally between STS and MTI after deducting the costs and expenses of
such action.

10.2                           Should any patent infringement action be brought,
or threatened, against MTI as a result of MTI’s exercising of rights granted to
it hereunder, MTI shall promptly notify STS.  STS may, at its option, defend
MTI.  If STS does not defend the MTI, then royalties earned with respect to that
country shall be applied to the costs and expenses, including attorneys’ fees,
of litigation and damages, if any, incurred by MTI. Any excess of such accrued
royalties shall be paid to STS.

11.0                           Indemnification.

11.1                           Each party agrees to indemnify and hold the other
party and its Related Companies, officers, directors, employees, agents and
shareholders harmless against any and all losses, liabilities, damages, claims,
judgments, demands, and expenses (including reasonable attorneys’ fees)  arising
out of or in connection with the breach by the indemnifying party of any of its
representations or warranties or the nonperformance, partial or total, of any
covenants of the indemnifying party contained in this License Agreement.

11.2                           MTI shall indemnify, defend, and hold STS and its
Related Companies, officers, directors, employees, agents and shareholders,
harmless from and against any and all losses, liabilities, damages, claims,
judgments and expenses (including reasonable attorney’s fees) arising from the
sale or use of COATED PRODUCTS except those arising out of negligence or willful
misconduct by STS.

11.3                           As a condition to the indemnified party’s right
to indemnification under this Article 11, the indemnified party shall give
prompt notice to the indemnifying party of any suits, claims or demand by third
parties or the indemnified party which may give rise to any loss for which

7


--------------------------------------------------------------------------------


indemnification may be required under this Article 11. The indemnifying party
shall be entitled to assume the defense and control of any suit, claim or demand
of any third party at its own cost and expense; provided, however, that (i) the
other party shall have the right to be represented by its own counsel at its own
cost in such matters, and (ii) any settlement of such suit, claim or demand
shall be subject to the prior written consent of such other party, which consent
shall not be withheld or delayed unreasonably.

12.0                           General

12.1                           Assignment. Neither MTI nor STS shall have the
right to assign (including by sale, merger or otherwise by operation of law) any
or all of its rights and obligations under this Agreement without the prior
written consent of the other party, which shall not be unreasonably withheld.
This Agreement and all rights and obligations hereunder shall be binding upon
and shall inure to the benefit of the respective successors and assignees who
rightfully become an Assignee, under this Section.

12.2                           Entire Agreement. This Agreement contains the
entire agreement between the parties hereto with respect to the subject matter
hereof. This Agreement may not be released, discharged, abandoned, changed or
modified in any manner except by an instrument in writing signed by a duly
authorized officer of each of the parties hereto.

12.3                           Waiver and Severability. The waiver by either of
the parties of any breach of any provision hereof by the other party shall not
be construed to be waiver of any succeeding breach of such provision or to be a
waiver of the enforceability of the provision itself.

12.4                           Governing Law. This Agreement shall be construed
and interpreted in accordance with the laws of the State of New York, USA whose
courts shall, except as limited by the provisions of the binding arbitration
provisions of Section 12.5 below, have jurisdiction over the parties hereto and
all matters arising hereunder.

12.5                           Arbitration. Any dispute or controversy arising
out of or with respect to this Agreement shall be subject to binding arbitration
in Rochester, New York, or in another location if the parties so agree, under
the Commercial Rules of the American Arbitration Association. Any resulting
award shall be final, binding, and nonappealable and may be entered in any court
of competent jurisdiction in any country to enforce it and the parties consent
to personal jurisdiction in any such court.

12.6                           Invalidity. If any of the provisions of this
Agreement is held to be invalid or unenforceable, such invalidity or
unenforceability shall not affect any other provision of this Agreement.

8


--------------------------------------------------------------------------------


12.7                           Notice. Any notice required or to be given
hereunder shall be considered delivered when deposited, postage prepaid, in the
United States mail, certified or registered mail, or by telecopier, to the
address of the other party as specified below or as subsequently modified in
writing by the parties.

If to STS:

STS Biopolymers, Inc.

336 Summit Point Drive

Henrietta, New York 14467

Attention: President

If to MTI:

Micro Therapeutics, Inc.

1062-F Calle Negocio

San Clemente, California 92673

Attention: Vice President R&D

12.8                           Survival of Certain Terms.  Paragraphs 4.0, 6.0,
9.6, 10.2 and 11.0 shall survive termination of this Agreement for any reason.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
effective the day and year set forth above.

 

 

Micro Therapeutics, Inc.

STS Biopolymers, Inc.

By:

/s/Robert Green

 

By:

/s/Richard D. Richmond

 

Its:

V.P. R&D

 

Its:

President

 

 

9


--------------------------------------------------------------------------------